DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 12, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pastrone (U.S.5,431,627).
Regarding claim 1, Pastrone teaches an infusion device comprising: 
a data storage element (where programs 93, 94, 95, 96 are stored as shown in Figure 9 and discussed in Col. 10, lines 5 – 18) to maintain initial values for control parameters of an operating mode (each type cassette received by the pump to be compatible with a specific program stored in the pump for actuation by the pump microprocessor as discussed in Col. 2, lines 4 – 6);
a motor operable to deliver fluid to a body of a user (pump 20 as discussed in Col. 4, lines 48 – 55), the fluid influencing a physiological condition of the user (discussion of medicant as seen in Col. 1, lines 54 – 64); 
and a control system (microprocessor 90) coupled to the motor and the data storage element to: 
operate the motor to deliver the fluid to the user in accordance with the operating mode using the initial values for the control parameters of the operating mode (The pump 20 is driven by a microprocessor 90 (FIGS. 8,9) which operates the pump through preprogrammed instructions or through instructions provided to the microprocessor through the keypad 27 provided on the front face 29 of the pump 20 as seen in Col. 4, lines 48 – 55); 
identify a different fluid type associated with the fluid currently onboard the infusion device from among a plurality of possible fluid types, the different fluid type having pharmacokinetics characteristics different from a previous fluid type onboard the infusion device (The pump-cassette interface includes a cassette receiving opening. A different cassette identification indicia is provided on each type cassette. A sensor on the pump at the pump-cassette interface is engaged by the cassette identification indicia of a cassette of a predefined type inserted into the cassette receiving opening of the pump, with the engagement of the sensor enabling the pump to identify the particular type cassette inserted into the pump, and initiate the particular program stored in the pump associated with the specific type cassette at the pump-cassette interface (Col. 3, lines 23 – 34); 
in response to identifying the different fluid type, update the initial values for the control parameters maintained by the data storage element to updated values, the updated values being different from the initial values and the updated values reflecting the 
Regarding claim 3, Pastrone teaches a sensing arrangement to detect a feature of a reservoir inserted into a housing of the infusion device, wherein the control system is coupled to the sensing arrangement to identify the different fluid type based on the feature detected by the sensing arrangement (Col. 3, lines 23 – 34 discusses a sensor used to identify a cassette identification indicia of a cassette of a predefined type).
Regarding claim 10, Pastrone teaches a medical device comprising: 
a data storage element (where programs 93, 94, 95, 96 are stored as shown in Figure 9 and discussed in Col. 10, lines 5 – 18) to maintain a control parameter of an operating mode (each type cassette received by the pump to be compatible with a specific program stored in the pump for actuation by the pump microprocessor as discussed in Col. 2, lines 4 – 6);
and a control system (microprocessor 90) coupled to the data storage element to: 
identify a current fluid type from among a plurality of possible fluid types, the current fluid type having pharmacokinetics characteristics different from other fluid types of the plurality of possible fluid types (The pump-cassette interface includes a cassette receiving opening. A different cassette identification indicia is provided on each type cassette. A sensor on the pump at the pump-cassette interface is engaged by the cassette identification indicia of a cassette of a predefined type inserted into the cassette receiving opening of the pump, with the engagement of the sensor enabling the pump to identify the particular type cassette 
in response to identifying the current fluid type, update the control parameter maintained by the data storage element to an updated value reflecting the pharmacokinetics characteristics of the current fluid type; and thereafter operate the medical device in accordance with the operating mode using the updated value for the control parameter of the operating mode (abstract, Col. 3, lines 23 – 34 discusses initiating particular program stored in the pump associated with the specific type of cassette.  Examiner notes that when changing the program, the controller is updating parameters to the newly elected pump program).
Regarding claim 12, Pastrone teaches a sensing arrangement to detect a feature of a reservoir inserted into a housing of an infusion device, wherein the control system is coupled to the sensing arrangement to identify the current fluid type based on the feature detected by the sensing arrangement (Col. 3, lines 23 – 34 discusses a sensor used to identify a cassette identification indicia of a cassette of a predefined type).
Regarding claim 15, Pastrone teaches that the updated value comprises an updated gain coefficient value for a closed-loop operating mode and the control system operates a motor to deliver a fluid to a body of a user in accordance with the operating mode by generating dosage commands to deliver the fluid to regulate a physiological condition of the user to a target value using the updated gain coefficient value (abstract, Col. 3, lines 23 – 34 discusses initiating particular program stored in the pump associated with the specific type of cassette).
Regarding claim 19, Pastrone teaches an infusion system comprising: 
a data storage element (where programs 93, 94, 95, 96 are stored as shown in Figure 9 and discussed in Col. 10, lines 5 – 18) to maintain initial values for control parameters of an 
a motor operable to deliver fluid to a body of a user (pump 20 as discussed in Col. 4, lines 48 – 55), the fluid influencing a physiological condition of the user (discussion of medicant as seen in Col. 1, lines 54 – 64); 
and a control system (microprocessor 90) to operate the motor to deliver the fluid to the user in accordance with the operating mode using the initial value for the control parameter of the operating mode (The pump 20 is driven by a microprocessor 90 (FIGS. 8,9) which operates the pump through preprogrammed instructions or through instructions provided to the microprocessor through the keypad 27 provided on the front face 29 of the pump 20 as seen in Col. 4, lines 48 – 55), 
identify a current fluid type different from a previous fluid type from among a plurality of possible fluid types, update the initial value for the control parameter maintained by the data storage element to an updated value in response to identifying the current fluid type, and thereafter operate the motor to deliver the fluid to the user in accordance with the operating mode using the updated value for the control parameter of the operating mode, wherein: the current fluid type has pharmacokinetics characteristics different from the previous fluid type; the updated value is different from the initial value; and the updated value reflects the pharmacokinetics characteristics of the current fluid type (abstract, Col. 3, lines 23 – 34 discusses initiating particular program stored in the pump associated with the specific type of cassette.  Examiner notes that when changing the program, the controller is updating parameters to the newly elected pump program).  Examiner notes that each 
Regarding claim 20, Pastrone teaches that the initial value reflects second pharmacokinetics characteristics of the previous fluid type (Examiner notes that the initial control value would match the previously identified fluid type as discussed in Col. 3, lines 23 – 34); the operating mode comprises a closed-loop operating mode; and the control system operates the motor to deliver the fluid to the user in accordance with the operating mode using the updated value for the control parameter of the operating mode by autonomously generating dosage commands based at least in part on the updated value and a difference between a measurement value for the physiological condition and a target value for the physiological condition (abstract, Col. 3, lines 23 – 34 discusses initiating particular program stored in the pump associated with the specific type of cassette).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 7, 11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pastrone (U.S. 5,431,627) in view of Rossitto (U.S. 2017/0065763).
Regarding claim 2, Pastrone teaches claim 1 as seen above.
	Pastrone also teaches a user interface (provided on the front face 29 as shown in Figure 1).
	However, Pastrone does not teach wherein the control system is coupled to the user interface to generate a list of the plurality of possible fluid types and identify the different fluid type in response to user selection of the different fluid type from the list.
	Rossitto teaches a device similar to Pastrone and the current application, further including that the control system is coupled to the user interface to generate a list of the plurality of possible fluid types and identify the different fluid type in response to user selection of the different fluid type from the list (generating a list for the operator to select as discussed in paragraph [0102]).
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Rossitto with the method of Pastrone in order to avoid error when the sensor array does not detect enough data to fully identify the type of medication (paragraph [0102]).
Regarding claim 4, Pastrone teaches claim 1 as seen above.
However, Pastrone does not teach a communications interface coupled to the control system, wherein in response to identifying the different fluid type, the control system downloads the pharmacokinetics characteristics associated with the different fluid type from another device via the communications interface and converts the initial values to the updated values based on a relationship between the pharmacokinetics characteristics associated with the different fluid type and initial pharmacokinetics characteristics associated with the previous fluid type.
Rossitto teaches a device similar to Pastrone and the current application, further including that a communications interface coupled to the control system, wherein in response to identifying the different fluid type, the control system downloads the pharmacokinetics characteristics associated with the different fluid type from another device via the communications interface and converts the initial values to the updated values based on a relationship between the pharmacokinetics characteristics 
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Rossitto with the method of Pastrone in order to obtain other information related to the medication (paragraph [0068]).
Regarding claim 7, Pastrone teaches claim 1 as seen above.
However, Pastrone does not teach that the updated values comprise an updated value for a patient-specific parameter and the control system operates the motor to deliver the fluid to the user in accordance with the operating mode using the updated values by generating dosage commands to deliver the fluid in accordance with the operating mode in a manner that is influenced by the updated value. 
Rossitto teaches a device similar to Pastrone and the current application, further including that the updated values comprise an updated value for a patient-specific parameter and the control system operates the motor to deliver the fluid to the user in accordance with the operating mode using the updated values by generating dosage commands to deliver the fluid in accordance with the operating mode in a manner that is influenced by the updated value (paragraph [0101] discusses updating patient records to ensure the clinically appropriate rate of delivery).
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Rossitto with the method of Pastrone in order to ensure the correct fluid volume is delivered (paragraph [0101]).

	Pastrone also teaches a user interface (provided on the front face 29 as shown in Figure 1).
	However, Pastrone does not teach wherein the control system is coupled to the user interface to generate a list of the plurality of possible fluid types and identify the different fluid type in response to user selection of the different fluid type from the list.
	Rossitto teaches a device similar to Pastrone and the current application, further including that the control system is coupled to the user interface to generate a list of the plurality of possible fluid types and identify the current fluid type in response to user selection of the current fluid type from the list (generating a list for the operator to select as discussed in paragraph [0102]).
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Rossitto with the method of Pastrone in order to avoid error when the sensor array does not detect enough data to fully identify the type of medication (paragraph [0102]).
Regarding claim 13, Pastrone teaches claim 10 as seen above.
However, Pastrone does not teach a communications interface coupled to the control system, wherein in response to identifying the current fluid type, the control system downloads the pharmacokinetics characteristics associated with the current fluid type from another device via the communications interface and determines the updated value based on a relationship between the pharmacokinetics characteristics associated with the current fluid type and initial pharmacokinetics characteristics associated with a previous fluid type.
Rossitto teaches a device similar to Pastrone and the current application, further including that a communications interface coupled to the control system, wherein in response to identifying the current fluid type, the control system downloads the pharmacokinetics characteristics associated with the current fluid type from another device via the communications interface and determines the updated value based on a relationship between the pharmacokinetics characteristics associated with the current 
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Rossitto with the method of Pastrone in order to obtain other information related to the medication (paragraph [0068]).
Regarding claim 16, Pastrone teaches claim 10 as seen above.
However, Pastrone does not teach that the updated values comprise an updated value for a patient-specific parameter and the control system operates the motor to deliver the fluid to the user in accordance with the operating mode using the updated values by generating dosage commands to deliver the fluid in accordance with the operating mode in a manner that is influenced by the updated value. 
Rossitto teaches a device similar to Pastrone and the current application, further including that the updated values comprise an updated value for a patient-specific parameter and the control system operates the motor to deliver the fluid to the user in accordance with the operating mode using the updated values by generating dosage commands to deliver the fluid in accordance with the operating mode in a manner that is influenced by the updated value (paragraph [0101] discusses updating patient records to ensure the clinically appropriate rate of delivery).
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Rossitto with the method of Pastrone in order to ensure the correct fluid volume is delivered (paragraph [0101]).

Allowable Subject Matter
Claims 5, 6, 8, 9, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, cited prior arts do not teach that wherein: the control parameters comprise gain coefficients for a closed-loop control system; the initial values comprise first gain coefficient values; the updated values comprise second gain coefficient values; the control system operates the motor to deliver the fluid using the initial values by generating a first command for operating the motor based on a first difference between a first measurement value for the physiological condition of the user and a target value for the physiological condition of the user using the first gain coefficient values; and the control system operates the motor to deliver the fluid using the updated values by generating a second command for operating the motor based on a second difference between a second measurement value for the physiological condition of the user and the target value for the physiological condition of the user using the second gain coefficient values.
Regarding claim 6, cited prior arts do not teach that the updated values comprise an updated gain coefficient value for a closed-loop operating mode and the control system operates the motor to deliver the fluid to the user in accordance with the operating mode using the updated values by generating dosage commands to deliver the fluid to regulate the physiological condition of the user to a target value using the updated gain coefficient value.
Regarding claim 8, cited prior arts do not teach that the updated values comprise an updated prediction time reflecting the pharmacokinetics characteristics of the different fluid type and the control system operates the motor to deliver the fluid to the user in accordance with the operating mode using the updated values by determining a predicted value for the physiological condition of the user 
Regarding claim 9, cited prior arts do not teach that a display device coupled to the control system, wherein the updated values comprise an updated patient-specific notification threshold value and the control system automatically generates a user notification on the display device based on the updated patient-specific notification threshold value while operating the infusion device to deliver the fluid to the user in accordance with the operating mode.
Regarding claim 14, cited prior arts do not teach that wherein: the control parameter comprises a gain coefficient for a closed-loop control system; the updated value comprises an updated gain coefficient value; and the control system generates a command for operating the medical device based on a difference between a measurement value for a physiological condition of a user and a target value for the physiological condition of the user using the updated gain coefficient value.
Regarding claim 17, cited prior arts do not teach that wherein the updated value comprises an updated prediction time reflecting the pharmacokinetics characteristics of the current fluid type and the control system determines a predicted value for a physiological condition of a user corresponding to the updated prediction time into the future and operates the medical device in accordance with the operating mode in a manner that is influenced by the predicted value.
Regarding claim 18, cited prior arts do not teach that a display device coupled to the control system, wherein the updated value comprises an updated patient-specific notification threshold value and the control system automatically generates a user notification on the display device based on the updated patient-specific notification threshold value while operating the medical device in accordance with the operating mode.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783